DETAILED ACTION
Application 15/621521, “NEGATIVE ACTIVE MATERIAL, LITHIUM BATTERY INCLUDING THE SAME, AND METHOD OF PREPARING THE NEGATIVE ACTIVE MATERIAL”, was US filed on 6/13/17 and claims priority from a foreign application filed on 7/19/16. 
This Office Action on the merits is in response to communication filed on 1/19/21.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 1/19/21.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments filed on 1/19/21, supported by the 1/19/21Jeong  Declaration [hereinafter “the Declaration”], have been fully considered.  
Regarding the Declaration, the Declaration provides the expert testimony from an inventor of the instant application that Figure 4 as originally filed was incorrectly labeled and that Table 2 as originally filed was correctly recorded, contrary to the Examiner’s finding that the original Figure 4 provides accurate data with Table 2 being faulty.  
In response, this expert testimonial evidence is accepted by the Office.  Thus, the Office accepts that originally filed Figure 4 was mislabeled, originally filed Table 2 is correct, and that the corrected Figure 4 as filed on 1/19/21 includes the correct labeling.  The corrected data is now included in the following explanatory Table.
Applicant’s Examples
mesophase
pitch percent
ID/IG ratio
Capacity retention
Figure 4 plot shape
In claimed range?
Example C1,C2
0 %
1.2
60.0 %
curved & low
No
Example 1,5
 30 %
1.0
62.4 %
curved & low
Yes
Example 2,6
70 %
0.9
64.7 %
curved & low
Yes
Example 3,7
90 %
0.7
85.0 %
flat & highest*
Yes
Example 4,8
100 %
0.6
74.6 %
flat & high*
No
*Values updated in view of corrected Figure 4 as filed on 1/19/21.  Example 4,8 exhibits second best result, but lies outside claimed range.







Applicant presents the following arguments which have not been found persuasive.  
The evidence of applicant’s specification is sufficient to overcome the presented prima facie case of obviousness over a combination of references including Park (US 2012/0244428).  More specifically, applicant’s Examples 5-7 demonstrate improvement in capacity retention compared to comparative 
In response, in view of the Declaration, the Office accepts that the best capacity retention performance of the embodiments tested by applicant was obtained for applicant’s Example 7, which lies within the claimed range.  However, as described in MPEP 716.02(d), to be of probative value, the evidence of criticality must be commensurate in scope with the claimed invention.  In this case, applicant’s Example 8, which lies outside the claimed range and describes a 100% mesophase pitch embodiment suggested by the prior art, exhibits higher capacity retention than Examples 5 and 6 which lie within the claimed invention and include 30% and 70% mesophase pitch, respectively.  Accordingly, the evidence appears to indicate that even if there is an unexpected improvement occurring at 90% mesophase pitch, the improvement does not span the claimed range.  
Additionally, it is noted that the Declaration does not characterize the desirable behavior exhibited for the 90% embodiment (Example 7) as “surprising” or “unexpected”.  Thus, only applicant’s counsel characterizes the observed improvement for this example as a surprising and unexpected improvement.  As described in MPEP 716.01(c) II, the arguments of counsel, such as statements regarding unexpected results, cannot take the place of evidence in the record. 


The rejection of claims 2, 8 and 16 fails at least because the rejection of claim 1 fails for reasons previously argued.  
In response, the arguments with respect to claim 1 have not been found persuasive, therefore this argument is not found persuasive.  

The rejection of claim 1 over a combination of references including Park (US 2012/0244428) is overcome by the shame showing of unexpected results previously discussed with respect to the rejection of claim 1 over a combination of references including Yew (US 2011/0097629).  
In response, the argument that the prima facie case of obviousness is overcome by a showing of unexpected results has not been found persuasive for reasons detailed above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew (US 2011/0097629) in view of Wang (US 2015/0044565) or He (CN 103682287; citations taken from machine translation), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946; citations taken from machine translation).
Regarding claim 1 and 15, Yew teaches a negative active material (Figure 1, abstract, paragraph [0009]), comprising: a silicon-based material core (paragraph [0009]); and a pitch coating layer (“carbon coating layer”, paragraph [0009, 0029]) on a surface of the silicon-based material core (see Figure 1), wherein the pitch coating layer includes a mesophase pitch (“mesophase pitch carbide”, paragraph [0011, 0029]).

Claim 1 further requires that the pitch coating layer includes mesophase pitch in an amount of 30 to 90 wt% and a balance of a general pitch (such as coal pitch, petroleum pitch, or synthetic pitch as in claim 15).  
Yew further teaches that the pitch coating layer may be formed using pitches such as “coal pitch, mesophase pitch, petroleum pitch” (paragraph [0033]), but does not expressly these materials used in combination, particularly in a combination comprising 30 to 90 wt% mesophase pitch with the balance being the coal or petroleum pitch. 
However, it has been held that “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness” Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704 (Fed. Cir. 2009).  In this case combining the mesophase pitch with a general pitch such as coal pitch or petroleum pitch is found to be prima facie obvious because the combined pitch would retain the 
Additionally, in the battery art, relevant prior art teaches that materials such as mesophase pitch, coal pitch and petroleum pitch can be used in combination to form a coating layer for an anode material (Wang at paragraph [0025]; He at paragraph [0051]).  It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Yew by using a combination of mesophase pitch and a general pitch such as coal pitch or petroleum pitch to form the pitch coating layer, since such a combination of pitches was known as suitable for forming a carbonaceous coating material layer as taught by Wang or He.  The use of a material for its known suitable purpose has been held to be prima facie obvious.
As to the requirement that the mesophase pitch makes up 30 to 90 wt% of the pitch coating layer, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, and that discovering an optimal range through routine experimentation is prima facie obvious (MPEP 2144.04 IIA).  In this case, there is no persuasive showing that the use of 30 to 90% mesophase pitch, balance general pitch, in the coating layer provides unexpected results or a critical difference compared to a coating comprised entirely of mesophase pitch, entirely general pitch, or a combination thereof lying outside the claimed range.  Accordingly, the claimed range is found to be obvious over the cited art.  

Claim 1 further requires that the mesophase pitch is an anisotropic mesophase pitch having crystallinity, a feature which is not taught by Yew.
In the battery art, Zhamu teaches that materials referred to as amorphous carbons in the prior art are typically not truly amorphous [i.e. are at least partially anisotropic] and contain some small amount of crystallites (paragraph [0006]).  Zhamu further teaches a preferred processing treatment which converts pitch into a mesophase pitch possessing optical anisotropy and a crystalline phase (paragraph [0127]). 
In view of the teaching of Zhamu, it is the position of the Office that the “amorphous carbon” mentioned by Yew (e.g. at paragraph [0011, 0029]) either would be expected to be not purely amorphous and instead include some crystallites/crystallinity and corresponding anisotropy in view of Zhamu paragraph [0006], or alternatively would have been obvious to process with a heat treatment which creates an anisotropic mesophase pitch having crystallinity as described in Zhamu paragraph [0127] as a matter of simple substitution of known mesophase pitch types and/or pitch processing techniques in order to provide a suitable pitch coating, readable on the pitch coating layer of the claimed invention.  Since both mesophase pitches are taught as anode active material, the predictable result of similar electrochemical performance would be expected upon the described substitution and a prima facie case of obviousness exists in accordance with MPEP 2141.

Additionally, in the battery art, Fujiura teaches that a mesophase pitch configured to have anisotropic property (e.g. paragraph [0007]) and some degree of crystallinity (paragraph [0005]) possesses favorable properties with respect to capacity and 
Thus, it would have been obvious to a person having ordinary skill in the art to utilize a mesophase pitch having anisotropic and crystalline nature as the mesophase pitch of the Yew coating layer for the benefit of improving capacity and discharge efficiency of the active material utilizing the pitch as taught by Fujiura.


Regarding claim 3, the cited art remains as applied to claim 1.  Yew further teaches wherein an amount of the pitch coating layer is from about 1 wt % to about 40 wt % based on a total weight of the silicon-based material core (paragraphs [0030, 0073]).  

Regarding  claim 4, the cited art remains as applied to claim 1.  Yew further teaches wherein an amount of the mesophase pitch is from about 30 wt % to about 100 wt % based on a total weight of the pitch coating layer (paragraph [0011]).

Regarding claim 6, the cited art remains as applied to claim 1.  As to claim 6, although the 70 to 90 wt% range of claim 6 is narrower than the 30 to 90 wt% range of claim 1 and claim 6 are found to be obvious for the same reason as claim 1, with differences in concentration being prima facie obvious absent a showing of criticality associated with the claimed range.  

Regarding claim 7, the cited art remains as applied to claim 1.  Yew further teaches wherein the silicon-based material core includes one selected from silicon, a silicon-carbon composite, a silicon oxide, a silicon alloy, and combinations thereof (paragraphs [0010, 0028]).

Regarding claim 9, the cited art remains as applied to claim 1.  Yew further teaches wherein the negative active material has a median particle diameter D50 of about 1 to about 20 microns (paragraph [0038]).

Regarding  claim 10, the cited art remains as applied to claim 1.  Yew further teaches a lithium battery, comprising: a negative electrode including the negative active material of claim 1; a positive electrode including a positive active material; and an electrolyte between the negative electrode and the positive electrode (e.g. Figure 2; title; paragraphs [0008, 0071]).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew (US 2011/0097629) in view of Wang (US 2015/0044565) or He (CN 103682287), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946) as applied to claim 1, and further in view of Thompkins (US 2014/0272592) or Feaver (US 2019/0097222).
Regarding  claim 2, the cited art remains as applied to claim 1.  Yew is silent as to the Raman spectroscopy spectrum of the various embodiments negative electrode active material; therefore, Yew does not expressly teach wherein the negative active D/IG) of an intensity (ID) of a peak appearing at about 1300 cm-1 to about 1400 cm-1 to intensity (IG) of an a peak appearing at about 1580 cm-1 to about 1620 cm-1 of about 1.0 or less, the intensities of the peaks being measured by Raman spectroscopy spectrum.
In the battery art, it was known to provide an active material with an ID/IG ratio of less than 1, since this ratio range is associated with desirable electrochemical and lithium intercalation properties for at least the carbon component of an active material (see Thompkins at Figure 4 and paragraphs [0191-0193]; Feaver at paragraphs [0338-0340]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the active material to have an ID/IG ratio of less than 1 for the benefit of providing the active material with desirable electrochemical and lithium intercalation properties as taught by Thompkins or Feaver.  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew (US 2011/0097629) in view of Wang (US 2015/0044565) or He (CN 103682287), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946) as applied to claim 1, and further in view of Canham (US 2015/0104705) and Ha (US 2015/0155562).
Regarding claim 8, the cited art remains as applied to claim 1.  Yew teaches a negative electrode active material including a core formed of a silicon-based material (paragraph [0009]), but does not expressly teach wherein the silicon-based material of the core includes a silicon-carbon composite.

Moreover, in the battery art, Ha teaches that the core particle of a silicon active material may comprise silicon based material or alternatively a silicon-carbon composite (paragraph [0022]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a silicon-carbon composite as the silicon-based material of the Yew core particle, since i) Yew is silent as to carbon impurity removal from the silicon-based material, thus the silicon could include carbon as an unintentional impurity element as suggested by Canham, thereby providing a “silicon-carbon composite” readable on that of claim 8 which has an unspecified lower limit on the carbon amount, ii) Canham teaches carbon may be intentionally included in a silicon based material as a conductive aid or for other reasons, and iii) silicon-carbon composite is a substitutable alternative to a silicon-based material for an anode material core as taught by Ha paragraph [0022].

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew (US 2011/0097629) in view of Wang (US 2015/0044565) or He (CN 103682287), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946) as applied to claim 1, and further in view of Lee (US 2015/0072233).
Regarding claim 16, the cited art remains as applied to claim 1.  As previously described in the rejection of claim 1, Yew is found to teach as a pitch based material options of “coal pitch, mesophase pitch, petroleum pitch” (paragraph [0031]), while relevant prior art (Wang and He) has been found to teach that materials such as mesophase pitch, coal pitch and petroleum pitch can be used in combination to form a coating layer for an anode material (paragraph [0025]).
The cited art does not expressly teach that the various embodiments of pitch to select from may include “organic synthetic pitch”.
In the battery art, Lee teaches that the various embodiments of pitch may include “coal tar pitch, mesophase pitch, petroleum pitch… [and] organic synthetic pitch” (paragraph [0052]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to replace the coal tar pitch or petroleum pitch, readable on the “general pitch”, with organic synthetic pitch, as a matter of simple substitution of one pitch for another with only predictable results expected due to the teaching of substantial equivalence.  


Claims 1, 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0244428) in view of Wang (US 2015/0044565) or He (CN 103682287; citations taken from machine translation), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946; citations taken from machine translation).
Regarding claim 1, 6 and 15, Park teaches a negative active material (Figure 1, abstract, paragraphs [0013-0014]), comprising: a silicon-based material core (paragraph [0014], Figure 1); and a pitch coating layer (“amorphous carbon shell”, paragraph [0014]) on a surface of the silicon-based material core (Figure 1, paragraph [0014]), wherein the pitch coating layer includes a mesophase pitch (paragraph [0041]).

Claim 1 further requires that the pitch coating layer includes mesophase pitch in an amount of 30 to 90 wt% and a balance of a general pitch.  
Park further teaches that the pitch coating layer may be formed using mesophase pitch or petroleum pitch (paragraph [0041, 0079]), but does not expressly these materials used in combination, particularly in a combination comprising 30 to 90 wt% mesophase pitch with the balance being the coal or petroleum pitch. 
In the battery art, prior art teaches that materials such as mesophase pitch, coal pitch and petroleum pitch can be used in combination to form a coating layer for an anode material (Wang at paragraph [0025]; He at paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Park by using a combination of mesophase pitch and a general pitch such as coal pitch or petroleum pitch to form the pitch coating layer, since such a combination of pitches was known as suitable for forming a carbonaceous coating material layer as taught by Wang or He.  The use of a material for its known suitable purpose has been held to be prima facie obvious.
As to the requirement that the mesophase pitch makes up 30 to 90 wt% of the pitch coating layer, it has been held that generally, differences in concentration or 
As to claim 6, although the 70 to 90 wt% range of claim 6 is narrower than the 30 to 90 wt% range of claim 1 and claim 6 are found to be obvious for the same reason as claim 1, with differences in concentration being prima facie obvious absent a showing of criticality associated with the claimed range.  

Claim 1 further requires that the mesophase pitch is an anisotropic mesophase pitch having crystallinity, a feature which is not taught by Park.
In the battery art, Zhamu teaches that materials referred to as amorphous carbons in the prior art are typically not truly amorphous [i.e. are at least partially anisotropic] and contain some small amount of crystallites (paragraph [0006]).  Zhamu further teaches a preferred processing treatment which converts pitch into a mesophase pitch possessing optical anisotropy and a crystalline phase (paragraph [0127]). 
In view of the teaching of Zhamu, it is the position of the Office that the “amorphous carbon” mentioned by Park (e.g. at paragraph [0014]) either would be expected to be not purely amorphous and instead include some crystallites/crystallinity 

Additionally, in the battery art, Fujiura teaches that a mesophase pitch configured to have anisotropic property (e.g. paragraph [0007]) and some degree of crystallinity (paragraph [0005]) possesses favorable properties with respect to capacity and discharge efficiency which are more comparable to natural graphite (paragraphs [0002, 0005]).
Thus, it would have been obvious to a person having ordinary skill in the art to utilize a mesophase pitch having anisotropic and crystalline nature as the mesophase pitch of the Park coating layer for the benefit of improving capacity and discharge efficiency of the active material utilizing the pitch as taught by Fujiura.

Regarding claim 7, Park remains as applied to claim 1.  Park further teaches wherein the silicon-based material core includes one selected from silicon, a silicon-

Regarding  claim 8, Park remains as applied to claim 1.  Park further teaches wherein the silicon-based material core includes a silicon-carbon composite (Figure 1, paragraph [0013-0014]).

Regarding claim 9, Park remains as applied to claim 1.  Park further teaches wherein the negative active material has a median particle diameter D50 of about 1 to about 20 microns (paragraph [0080]).

Regarding  claim 10, Park remains as applied to claim 1.  Park further teaches a lithium battery, comprising: a negative electrode including the negative active material of claim 1; a positive electrode including a positive active material; and an electrolyte between the negative electrode and the positive electrode (e.g. Figure 2; title; paragraphs [0008, 0020, 0074]).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0244428), in view of Wang (US 2015/0044565) or He (CN 103682287), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946) as applied to claim 1, and further in view of Thompkins (US 2014/0272592) or Feaver (US 2019/0097222).
Regarding  claim 2, Park remains as applied to claim 1.  Park is silent as to the Raman spectroscopy spectrum of the various embodiments negative electrode active material; therefore, Park does not expressly teach wherein the negative active material has a ratio (ID/IG) of an intensity (ID) of a peak appearing at about 1300 cm-1 to about 1400 cm-1 to intensity (IG) of an a peak appearing at about 1580 cm-1 to about 1620 cm-1 of about 1.0 or less, the intensities of the peaks being measured by Raman spectroscopy spectrum.
In the battery art, it was known to provide an active material with an ID/IG ratio of less than 1, since this ratio range is associated with desirable electrochemical and lithium intercalation properties for at least the carbon component of an active material (see Thompkins at Figure 4 and paragraphs [0191-0193]; Feaver at paragraphs [0338-0340]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the active material to have an ID/IG ratio of less than 1 for the benefit of providing the active material with desirable electrochemical and lithium intercalation properties as taught by Thompkins or Feaver.  

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0244428) in view of Wang (US 2015/0044565) or He (CN 103682287), and further in view of Zhamu (US 2010/0176337) and Fujira (JP 2000-149946) as applied to claim 1, and further in view of Lee (US 2015/0072233).
Regarding claim 16, the cited art remains as applied to claim 1.  As previously described in the rejection of claim 1, Park is found to teach a pitch coating layer for an 
The cited art does not expressly teach that the various embodiments of pitch to select from may include “organic synthetic pitch”.
In the battery art, Lee teaches that the various embodiments of pitch may include “coal tar pitch, mesophase pitch, petroleum pitch… [and] organic synthetic pitch” (paragraph [0052]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to replace the petroleum pitch suggested by Park and, readable on the “general pitch”, with organic synthetic pitch, as a matter of simple substitution of one pitch for another with only predictable results expected due to the teaching of substantial equivalence.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-7937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723